An appeal having *587been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Shlomo S. Hagler, J.), entered on or about June 18, 2013, and said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated January 31, 2014, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Sweeny, J.E, Andrias, Moskowitz, DeGrasse and Gische, JJ.